Present: Kinser, C.J., Lemons, Goodwyn, Millette, Mims, and
McClanahan, JJ., and Russell, S.J.

BRANDI BAILEY, ET AL.
                                             OPINION BY
v.   Record No. 131815              JUSTICE LEROY F. MILLETTE, JR.
                                          September 12, 2014
LOUDOUN COUNTY SHERIFF'S
OFFICE, ET. AL.

            FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
               Alfred D. Swersky, Judge Designate

     In this appeal we consider whether the Virginia Gap Pay

Act, Code § 9.1-700 et seq., prohibits three employment

practices adopted to avoid paying law-enforcement employees at

least at a one and one-half overtime rate for hours of work

accrued in "the gap:" that is, hours of work more than the

employees' regularly scheduled work hours but less than the

federally established maximum limit after which an overtime

rate must be paid.    We also consider whether one such

employment practice is prohibited by the law-enforcement

employees' contractual employment rights.

                     I.    Facts and Proceedings

     The Loudoun County Sheriff's Office receives funds from

Loudoun County, pursuant to a cooperative agreement, and from

the Commonwealth.    To receive funds from Loudoun County, the

Sheriff's Office agrees to be treated "as any other department"

under Loudoun County's authority.    The consequences of this

arrangement are significant.    The Sheriff acts both in his
county-affiliated capacity as a department head, and in his

state-affiliated capacity as a constitutional officer.     Also,

Loudoun County approves the Sheriff's Office's budget and

retains authority to dictate the Sheriff's Office's policies

regarding its deputies' salaries, benefits, and overtime.

     Loudoun County's Board of Supervisors, compelled by budget

concerns, focused on limiting overtime compensation to reduce

expenditures.   To address the Sheriff's Office's use of

overtime, the Board required the Sheriff's Office to implement

three employment practices to reduce the hours that would be

considered overtime.   The Board also raised the number of hours

constituting the deputies' regularly scheduled work hours.

     These actions prompted the litigation giving rise to this

appeal.   The Sheriff's Office employed deputies who worked in

the Adult Detention Center ("ADC Deputies") and deputies who

worked on patrol ("Patrol Deputies").   The ADC Deputies and

Patrol Deputies 1 brought an action under the Multiple Claimant

Litigation Act, Code §§ 8.01-267.1 through -267.9, against




     1
       The circuit court's October 17, 2012 consent order listed
the Patrol Deputies as Ronald Beach, Wade Boyer, Aleksandra
Kowalski, Brandi Bailey, Perry Bailey, Chad T. Braun, James
Breeden, Joshua Colborn, Anthony Cooper, Shannon A. Warrick,
Kevin F. Zaldua, Jamie D. Romba, Sarah A. Weaver, and James D.
Spurlock, Jr.

                                2
Loudoun County, 2 the Sheriff's Office, and Sheriff Michael L.

Chapman.   The ADC Deputies alleged that the defendants violated

both state and federal law by wrongfully calculating and

underpaying overtime hours.   Both the ADC Deputies and the

Patrol Deputies alleged that the defendants engaged in

employment practices to avoid paying overtime in violation of

state law and the deputies' employment contracts.

     After considering trial testimony and post-trial briefs,

the circuit court issued a letter opinion resolving these

claims.    The circuit court (1) denied all requested injunctive

relief, (2) awarded the ADC Deputies judgment in the amount of

$107,451.00 together with prejudgment interest from February 1,

2011, and (3) denied the Patrol Deputies' claims and entered

judgment in favor of the defendants on those claims.   After the

court denied the Patrol Deputies' motion for reconsideration,

it entered a final order memorializing its letter opinion and

also awarding costs and attorneys' fees.

     The Patrol Deputies timely filed a petition for appeal

with this Court.   We granted the following assignments of

error, each of which identifies an allegedly impermissible

employment practice brought before the circuit court at trial:



     2
       Loudoun County was dismissed from the suit before trial
and is not a party to this appeal.

                                 3
     1. The Court wrongly held that the Sheriff did not
     violate Va. Code § 9.1-703 when he refused to pay
     [Patrol] Deputies overtime for all hours when the
     deput[ies were] in a "paid status," which violates the
     express language of [Code §] 9.1-703 and the policy
     created for the Sheriff by the County.

     2. The Court wrongly held that the Sheriff could
     refuse to credit hours at the overtime rate to
     [Patrol] Deputies as compensatory time for hours over
     80 and below 86 even though Va. Code § 9.1-701(A)
     expressly requires that the Sheriff do so.

     3. The Court wrongly held that the Sheriff's practice
     of "force-flexing" hours (where the Sheriff forced
     [Patrol] Deputies without notice to go home and not
     work regularly scheduled hours that would put them
     past the overtime threshold) did not violate Va. Code
     § 9.1-703 and the Deputies' employment contracts.

                          II.   Discussion

A.   Standard of Review

     Whether a statute prohibits employment practices is a

mixed question of law and fact.       See Smyth County Cmty. Hosp.

v. Town of Marion, 259 Va. 328, 336, 527 S.E.2d 401, 405

(2000).   "Therefore, while we give deference to the trial

court's factual findings and view the facts in the light most

favorable to the prevailing party, we review the trial court's

application of the law to those facts de novo."       PS Business

Parks, L.P. v. Deutsch & Gilden, Inc., 287 Va. 410, 417, 758
S.E.2d 508, 511 (2014) (internal quotation marks and

alterations omitted).




                                  4
       We review issues of contract interpretation de novo.

Schuiling v. Harris, 286 Va. 187, 192, 747 S.E.2d 833, 836

(2013).

B.     The Statutory Context of This Appeal

       This appeal requires us to resolve issues of Virginia law.

However, the relevant state law operates in tandem with federal

law.   Because "we do not read statutes in isolation," and

because "statutes dealing with a specific subject must be

construed together in order to arrive at the object sought to

be accomplished," we first review the relevant statutory law to

place the issues in this appeal within their appropriate legal

context.   Sheppard v. Junes, 287 Va. 397, 403, 756 S.E.2d 409,

411 (2014) (internal quotation marks omitted).

             1.   The Federal Fair Labor Standards Act

       The United States Congress enacted the Fair Labor

Standards Act (the "FLSA"), 29 U.S.C. § 201 et seq., in 1938

and has since amended it on several occasions. "The principal

congressional purpose in enacting the [FLSA] was to protect all

covered workers from substandard wages and oppressive working

hours."    Barrentine v. Arkansas-Best Freight Sys., Inc., 450
U.S. 728, 739 (1981); see also 29 U.S.C. § 202(a).    To this

end, "the FLSA obligates employers to compensate employees for

hours in excess of 40 per week at a rate of [one and one-half]

times the employees' regular wages."    Christopher v. SmithKline

                                 5
Beecham Corp., 567 U.S. __, __, 132 S. Ct. 2156, 2162 (2012);

see 29 U.S.C. § 207(a).   This 40-hour overtime requirement

applies to "employers," which includes any "government of a

State or political subdivision thereof," "any agency of . . . a

State," and any "political subdivision of a State," as each of

those entities are a "public agency."   29 U.S.C. §§ 203(d),

(x); 207(a).

     However, this 40-hour overtime requirement is not

absolute.   For example, Congress provided numerous outright

exemptions from the 40-hour overtime requirement.   29 U.S.C.

§ 213(a), (b); see, e.g., Christopher, 567 U.S. at __, 132

S.Ct. at 2158 (addressing the "outside salesman" exemption).

But outright exemptions are not the only type of exception.

The FLSA also establishes a "partial exemption" to the 40-hour

overtime requirement for a "public agency" that is "engaged in

. . . law enforcement activities."   29 U.S.C. § 207(k); Calvao

v. Town of Framingham, 599 F.3d 10, 13 (1st Cir. 2010).    A law-

enforcement public agency is still required to pay its

employees at a one and one-half overtime rate for overtime

hours, but the hours-to-days ratio establishing what

constitutes overtime hours is different from the 40-hour

overtime requirement.   Instead of the 40-hours-to-7-days ratio

used to establish the general 40-hour overtime requirement, 29

U.S.C. § 207(a), a law-enforcement public agency is subject to

                                6
a larger hours-to-days ratio if the public agency uses a work

period between 7 and 28 days.   29 U.S.C. § 207(k).   Congress

thus "set a higher threshold number of hours that [law-

enforcement employees] can work in a [28] day work period — or

a proportional number of hours in a shorter work period of at

least [7] days — before these employees become entitled to

overtime compensation." Calvao, 599 F.3d at 13.

     The purpose of this partial exemption is well understood.

"Congress incorporated [this] special provision[] concerning

overtime pay for [law-enforcement employees] when it amended

the FLSA in 1974 in order to take account of the special

concerns of States and localities with respect to these

positions."   Garcia v. San Antonio Metro. Transit Auth., 469
U.S. 528, 554 n.17 (1985).   This partial exemption "eases the

burden of the FLSA's overtime provisions on state and local

employers two ways."   Calvao, 599 F.3d at 14.   It not only

"provides for higher hours standards before requiring the

payment of overtime," but it also "permits overtime hours to be

computed over a workweek that may be longer than a forty-hour

workweek and that the employer selects."   Id.; see also Avery

v. City of Talladega, 24 F.3d 1337, 1344 (11th Cir. 1994) ("The

work period concept was intended to ease the overtime burdens

of certain public employers by allowing them to average their



                                7
employees' duty hours over the designated work period, from [7]

to [28] days in length.").

     Congress established the following hours-to-days ratio for

this partial exemption: 216 hours for a 28 day work period.         29

U.S.C. § 207(k).   However, Congress empowered the Secretary of

Labor to promulgate a lower hours-to-days ratio.       Id.; see also

29 C.F.R. § 553.201(a) (noting that the FLSA "mandated" a study

on this point).    And, in fact, the Secretary did promulgate a

lower ratio for law-enforcement public agencies: 171 hours for

a 28 day work period.     29 C.F.R. § 553.230(b).     Recognizing

that this ratio applies to every work period between 7 and 28

days, the Secretary provided a chart specifying how this ratio

applies by listing the number of pre-overtime hours that may be

worked in each work period before a one and one-half overtime

rate must be paid.      See 29 C.F.R. § 553.230(c).    As relevant to

this appeal, a 14 day work period has an 86 hour pre-overtime

hour limit for law-enforcement employees.     29 C.F.R.

§ 553.230(c).

                   2.     The Virginia Gap Pay Act

     The Virginia Gap Pay Act (the "Act"), Code § 9.1-700 et

seq., was enacted in 2001. 3    Although the Act originally applied


     3
       The Act was enacted as Chapter 10.1:3 of Title 2.1 of the
Code, but upon repeal of that portion of Title 2.1, the Act was
codified in Chapter 7 of Title 9.1. 2001 Acts chs. 768, 844.

                                   8
only to public employers of fire protection employees, the

General Assembly amended the Act in 2005 to apply to public

employers of law-enforcement employees. 4   See 2005 Acts ch. 732.

     It is clear that the General Assembly intended the Act to

operate in conjunction with the FLSA.   The Act permits an

employer to "adopt any work period to compute overtime

compensation for . . . law-enforcement employees," so long as

such a work period is "recurring and fixed" and "between [7]

and 28 days."   Code § 9.1-702.   To this end, an employer of

law-enforcement employees may seek the partial exemption to the

40-hour overtime requirement established by 29 U.S.C. § 207(k)

and specified in 29 C.F.R. § 553.203(b) and (c).

     More specifically, the Act is designed to solve a problem

unaddressed by the FLSA.   The FLSA establishes a fixed number

of pre-overtime hours that may be paid at a normal rate for any

given work period.   However, an employer may establish a lower

number of hours of work per work period that constitute the

basis of the employee's salary or the employee's hourly

compensation — that is, those hours which constitute the

employee's regularly scheduled work hours.    See Code § 9.1-700.

     4
       As used in the Act, "[e]mployer" means "any political
subdivision of the Commonwealth." Code § 9.01-700. Further,
with respect to employers of law-enforcement employees, the Act
applies only if such an employer employs 100 or more law-
enforcement employees. Code §§ 9.1-701(C); 9.1-702; 9.1-703;
9.1-704(C).

                                  9
This is "the gap:" the difference between an employee's

regularly scheduled work hours and the federal pre-overtime

hours limit.

        The problem is that any hours of work accrued in the gap

are "overtime," in the sense that those hours are work in

excess of the hours used to determine the law-enforcement

employee's regular pay, but federal law would not require a one

and one-half overtime rate of pay for those hours because they

do not exceed the pre-overtime hours established by 29 U.S.C.

§ 207(k) and specified in 29 C.F.R. § 553.203(b) and (c).       To

address this issue, the Act requires that:

        Employers shall pay . . . law-enforcement employees
        overtime compensation or leave, as under the Fair
        Labor Standards Act, 29 U.S.C. § 207(o), at a rate of
        not less than one and one-half times the employee's
        regular rate of pay for all hours of work between the
        statutory maximum permitted under 29 U.S.C. § 207(k)
        and the hours for which an employee receives his
        salary, or if paid on an hourly basis, the hours for
        which the employee receives hourly compensation.

Code § 9.1-701(A).    As this statutory language is neither

ambiguous nor absurd, we conclude that it means exactly what it

says.    Sheppard, 287 Va. at 403, 756 S.E.2d at 411.   Thus, Code

§ 9.1-701(A) requires an employer of law-enforcement employees

to pay such employees, in the form of either overtime

compensation or leave, at a rate of at least one and one-half

times their normal pay rate, for all hours of work that occur

within a work period and that accrue within the gap.

                                  10
C.   The Sheriff's Office's Employment Practices

     The Sheriff's Office established a 14 day work period for

its Patrol Deputies as permitted by Code § 9.1-702.    Under

federal law, the Sheriff's Office is not required to pay the

Patrol Deputies a one and one-half overtime rate for hours

worked in a 14 day work period until the Patrol Deputies accrue

hours of work in excess of 86 hours.    29 U.S.C. § 207(k); 29

C.F.R. § 553.203(b), (c).    But the Sheriff's Office established

the Patrol Deputies' regularly scheduled work hours as 80.5

hours per work period, and then in early 2011 changed the

Patrol Deputies' regularly scheduled work hours to 84 hours per

work period. 5   Thus, for the Patrol Deputies, the gap between

actual overtime and the federally-imposed overtime was any

hours of work accrued between 80.5 and 86 hours in a 14 day

work period before early 2011, and any hours of work accrued

between 84 and 86 hours in a 14 day work period after early

2011.

        Pursuant to Loudoun County's direction, the Sheriff's

Office implemented three employment practices to reduce

     5
       Trial testimony indicated that the change in the Patrol
Deputies' regularly scheduled work hours occurred in either
January or February 2011. The circuit court did not make a
factual finding on this point. Because this appeal focuses on
liability and further determination from the circuit court as
to damages is required, we need not determine when exactly the
Sheriff's Office changed the Patrol Deputies' regularly
scheduled work hours from 80.5 hours to 84 hours.

                                  11
overtime payments to the Patrol Deputies.      We find that the Act

prohibits two of these employment practices but permits the

third practice.    To the extent hours of work actually accrue in

the gap, notwithstanding creative accounting practices, those

hours must be paid at least at a one and one-half overtime

rate.    But the Act neither requires payment for hours of work

never actually accrued in the gap, nor mandates that an

employee work according to a specific work schedule.

                   1.     The "Debiting Leave" Scheme

        The "debiting leave" scheme is implicated when, within a

single work period, a Patrol Deputy works overtime hours and

takes sick leave.       Instead of acknowledging the accrual of both

overtime hours and sick leave, the Sheriff's Office reduces and

offsets the sick leave hours taken by the overtime hours

worked.    Those offset sick leave hours are not "debited" from

the Patrol Deputy's pool of accumulated sick leave, but instead

remain on the books as sick leave not being taken.      The effect

of this policy makes it appear as if the Patrol Deputy did not

actually work some or all of his overtime hours in a work

period, as the overtime hours which offset the sick leave hours

simply look like regularly scheduled work hours in light of the

sick leave hours not being acknowledged.

        As for the offset sick leave hours which are taken but not

acknowledged, the Sheriff's Office does not outright refuse to

                                    12
pay for such hours.   The Patrol Deputy can have those offset

sick leave hours acknowledged in a subsequent work period, but

only if such an acknowledgement would not put the Patrol Deputy

over his regularly scheduled work hours for that subsequent

work period.   In other words, when those offset sick leave

hours are acknowledged and compensated in a subsequent work

period, they are paid at the Patrol Deputy's normal rate of

pay, rather than at a one and one-half overtime rate.

     We agree with the Patrol Deputies that the "debiting

leave" scheme violates the Act.    The Act requires at least a

one and one-half overtime rate of pay for "all hours of work"

that accrue within the gap.   Code § 9.1-701(A).   The word "all"

is an "unrestrictive modifier[]" that "is generally considered

to apply without limitation."     Sussex Cmty. Servs. Ass'n v.

Virginia Soc'y for Mentally Retarded Children, Inc., 251 Va.
240, 243, 467 S.E.2d 468, 469 (1996).    The plain language of

Code § 9.1-701(A) does not counsel for a limited understanding

of "all."   Thus, if any "hours of work" accrue within the gap,

they must be paid at least at a one and one-half overtime rate.

     "Hours of work" is a term of art that the General Assembly

defined for purposes of the Act: "all hours that an employee

works or is in a paid status during his regularly scheduled

work hours shall be counted as hours of work."     Code § 9.1-703

(emphasis added).   Sick leave hours are "hours" that are a

                                  13
"paid status during [a Patrol Deputy's] regularly scheduled

work hours" because those sick leave hours are paid hours, and

are calculated as part of a Patrol Deputy's regularly scheduled

work hours.   A Patrol Deputy's sick leave hours are therefore

"hours of work."

     We hold that the Sheriff's Office was required to pay the

Patrol Deputies' offset sick leave hours at least at a one and

one-half overtime rate because those offset sick leave hours

were "hours of work" actually taken, and therefore accrued,

within the gap.    Code §§ 9.1-701(A); 9.1-703.   The Sheriff's

Office's "debiting leave" scheme is an accounting technique

that violated the Act because the Sheriff's Office paid such

offset sick leave hours at a rate less than one and one-half

times the Patrol Deputies' normal rate of pay.

                   2.   The "Exchange Hours" Scheme

     The "exchange hours" scheme is implicated when a Patrol

Deputy works overtime hours during a particular work period.

The Patrol Deputy has the option to voluntarily "exchange" his

overtime hours which accrued in the gap for leave hours to be

taken and paid at any later date.      However, when the exchanged

overtime hours are paid out as leave, it is at a normal rate of

pay rather than at a one and one-half overtime rate.

     We agree with the Patrol Deputies that the "exchange

hours" scheme violates the Act.    As already stated, the Act

                                  14
requires at least a one and one-half overtime rate of pay for

"all hours of work" that accrue within the gap.   Code § 9.1-

701(A).   The term "hours of work" includes "all hours that an

employee works."   Code § 9.1-703.   Because any hours actually

worked during the gap are therefore "hours of work" that

accrued within the gap, those hours must be paid out at least

at a one and one-half overtime rate.   Code § 9.1-701(A).

     This is true even though the "exchange hours" scheme paid

overtime hours in the form of leave rather than overtime

compensation.   The Act specifically allows for hours of work

accrued within the gap to be paid out as either "overtime

compensation or leave."   Code § 9.1-701(A).

     The term "overtime compensation" in Code § 9.1-701(A) is

undefined, and accordingly we give that term its "ordinary

meaning, in light of the context in which [it is] used."

Virginia Marine Res. Comm'n v. Chincoteague Inn, 287 Va. 371,

384, 757 S.E.2d 1, 8 (2014) (internal quotation marks omitted).

The term "overtime compensation" refers to "extra wages paid

for excess hours worked."   Black's Law Dictionary 1279 (10th

ed. 2014).   This is the typical payment of overtime hours which

compensates the employee for overtime hours as having been

worked in the work period in which they accrue.   The exchanged

overtime hours were not paid as overtime compensation.



                                15
     The term "leave" in Code § 9.1-701(A) is defined by the

reference to 29 U.S.C. § 207(o), which in turn governs

"compensatory time off."   The term "compensatory time off"

refers to "hours during which an employee is not working, which

are not counted as hours worked during the applicable workweek

or other work period for purposes of overtime compensation, and

for which the employee is compensated at the employee's regular

rate."   29 U.S.C. § 207(o)(7)(A).   It is clear that the

exchanged overtime hours were categorized as "compensatory time

off" under the "exchange hours" scheme.    When the exchanged

overtime hours were subject to the "exchange hours" scheme, a

Patrol Deputy would not work during such hours, the hours were

not calculated as part of the Patrol Deputy's regularly

scheduled hours and were not considered for purposes of

overtime compensation, and the hours were compensated at a

regular rate of pay.   See 29 U.S.C. § 207(o)(7)(A).    The

"exchange hours" scheme therefore paid the exchanged overtime

hours as leave, rather than as overtime compensation.    But the

Act requires both forms of payment to be compensated at least

at a one and one-half overtime rate.    Code § 9.1-701(A).

     We hold that, although the Sheriff's Office could

permissibly pay overtime hours as leave rather than as overtime

compensation, the Sheriff's Office was required to pay the

Patrol Deputies' exchanged overtime hours at least at a one and

                                16
one-half overtime rate because those exchanged overtime hours

were "hours of work" actually worked, and therefore accrued,

within the gap.   Code §§ 9.1-701(A); 9.1-703.   The Sheriff's

Office's "exchange hours" scheme violated the Act because the

Sheriff's Office paid such exchanged overtime hours as leave at

a rate less than one and one-half times the Patrol Deputies'

normal rate of pay. 6

                  3.    The "Force Flexing" Scheme

     The "force flexing" scheme is implemented when a Patrol

Deputy accrues hours in addition to his regularly scheduled

work hours such as through overtime work or a holiday.    Then,

later in the same work period, to avoid paying overtime, the

Sheriff's Office prohibits the Patrol Deputy from working his

full scheduled shift and sends the Patrol Deputy home before

the deputy can accrue sufficient hours to earn overtime.

          a.   The Patrol Deputies' Statutory Challenge

     The Patrol Deputies make three statutory arguments as to

why the "force flexing" scheme violates the Act.     None are

     6
       In opposing the Patrol Deputies' petition for appeal, the
Sheriff's Office argued that we could not reach this issue
because the "exchange time" scheme was not properly before the
circuit court as it had not been alleged in the pleadings. We
disagree. Count III of the amended complaint alleged as
impermissible the Sheriff's Office use of "'flex-scheduling'
procedures." During opening arguments, the Patrol Deputies'
counsel explained to the circuit court that Count III pertained
to "three subcategories of flexible scheduling," including the
"exchange time" scheme.

                                 17
persuasive, and we agree with the Sheriff's Office that the

"force flexing" scheme is permissible under the Act.      We note

at the outset that the "force flexing" scheme does not

implicate the problem the Act was enacted to address: hours of

work being accrued within the gap, but paid out at less than a

one and one-half overtime rate.     The "force flexing" scheme

merely stops the Patrol Deputies from accruing more hours than

the number of their regularly scheduled work hours in a work

period.

     First, the Patrol Deputies argue that an employer cannot

alter an employee's work schedule by not allowing that employee

to work all of his "regularly scheduled work hours."      The

General Assembly defines "[r]egularly scheduled work hours [as]

those hours that are recurring and fixed within the work period

and for which an employee receives a salary or hourly

compensation."   Code § 9.1-700.    The Patrol Deputies attribute

to the term "regularly scheduled work hours" an impact not

borne out by the plain language of the Act.    The term

"regularly scheduled work hours" operates to determine when an

employee's hours qualify as "hours of work" for purposes of

overtime under the Act.   Code § 9.1-703.   "Hours of work"

constitute (1) all hours that an employee actually works,

regardless of whether such hours are regularly scheduled or

not, and (2) hours that the employee is in a paid status during

                                   18
his regularly scheduled work hours, but not (3) hours that the

employee is in a paid status during "on-call, extra duty

assignments[,] or any other nonrecurring and nonfixed hours,"

as those hours are not regularly scheduled work hours.     Code

§§ 9.1-700; 9.1-703.   Reading these provisions together, no

basis exists to hold that the term "regularly scheduled work

hours" restricts an employer's ability to alter a work schedule

such that an employee does not work all of his or her regularly

scheduled work hours in any given work period.

     Second, the Patrol Deputies argue that the Act's

prohibition against an employer changing a work period "for

purposes of denying overtime compensation to [law-enforcement]

employees to which they may be entitled under subsection A of

[Code] § 9.1-701," Code § 9.1-702, also prohibits an employer

from changing the Patrol Deputies' work schedule within a work

period for similar reasons.   This argument can be sustained

only if we fundamentally redefine "work period."   A work period

is merely a period of time "between [7] and 28 days" during

which an employee's hours of work are calculated for overtime

purposes.   Code § 9.1-702; see 29 U.S.C. § 207(a), (k).

Although we liberally construe remedial statutes, this

principle of construction does not permit us to deviate from

plain and unambiguous statutory language.   Greenberg v.

Commonwealth ex rel. Attorney General of Va., 255 Va. 594, 600.

                                19
499 S.E.2d 266, 269 (1998).   We therefore disagree with the

Patrol Deputies' definition of a "work period" as including the

days and times an employee is scheduled to work his regularly

scheduled work hours during a work period.

     Third, the Patrol Deputies invoke the purpose of the Act

and argue that the Act was intended to prohibit employment

practices, such as the "force flexing" scheme, whose "sole

purpose [is] to perpetuate the pre-statutory wage scale."

Walling v. Helmerich & Payne, Inc., 323 U.S. 37, 41 (1944).      In

light of the Act's specialized operation in conjunction with

the FLSA, we do not ascribe such a broad purpose to the Act.

In any event, "the General Assembly's intent is usually self-

evident from the statutory language" itself, and we find this

principle to hold true with the Act.   Sheppard, 287 Va. at 403,

756 S.E.2d at 411 (internal quotation marks omitted).   Had the

General Assembly intended the Act to prohibit an employer from

refusing to allow an employee to work his scheduled hours, when

such a refusal only ensures that the employer would not pay

overtime under the Act, it would have created a statutory

provision clearly aimed at such a practice.   It did not.   We

decline to interpret the Act to achieve that policy goal.      See

Wood v. Board of Supervisors, 236 Va. 104, 115, 372 S.E.2d 611,

618 (1988) ("[I]t is the responsibility of the legislature, not

the judiciary, to formulate public policy, to strike the

                                20
appropriate balance between competing interests, and to devise

standards for implementation.").

     We hold that the Sheriff's Office was neither required to

pay hours of work that did not accrue within the gap at least

at a one and one-half overtime rate, nor prohibited from

altering a Patrol Deputy's work schedule within a work period.

Code §§ 9.1-701(A); 9.1-702.   The Sheriff's Office's "force

flexing" scheme did not violate the Act.

           b.   The Patrol Deputies' Contract Challenge

     The Patrol Deputies contend that the Loudoun County Human

Resources Handbook of Personnel Policies and Procedures (the

"Human Resources Handbook") vested the Patrol Deputies with

contractual rights as part of their employment with the

Sheriff's Office, and that the "force flexing" scheme violated

those rights.   "In Virginia, an employment relationship is

presumed to be at-will, which means that the employment term

extends for an indefinite period and may be terminated by the

employer or employee for any reason upon reasonable notice."

Cave Hill Corp. v. Hiers, 264 Va. 640, 645, 570 S.E.2d 790, 793

(2002).   "Many of the provisions customarily included in an

employee handbook are consistent with an at[-]will employment

relationship such as policies regarding vacations, severance

pay, or employee grievance procedures."    Progress Printing Co.

v. Nichols, 244 Va. 337, 340, 421 S.E.2d 428, 430 (1992).

                                21
"Normally, the employer retains the right to alter these

policies at any time, although rights which have already vested

in the employee are enforceable for the period of time during

which those rights existed."   Id. at 340-41, 421 S.E.2d at 430.

     We agree with the Sheriff's Office that the "force

flexing" scheme did not violate the Patrol Deputies'

contractual employment rights.   Reviewing the relevant

provisions of the Human Resources Handbook makes this clear.

     Section 4.2.02 of the Human Resources Handbook, titled

"Authorized Workweeks and Work Hours," reads:

     (B) Supervisors will schedule sufficient staff to
     provide services during County business hours or other
     designated service hours. To ensure that sufficient
     staff are available to meet service needs, supervisors
     have the authority to temporarily or permanently
     adjust employees' work hours or locations, as long as
     the adjustment does not exceed the position's
     authorized workweek hours and a reasonable amount of
     time is afforded the employee to accommodate the
     adjustment.

In relevant part, this provision prohibits an adjustment in a

Patrol Deputy's work hours if no "reasonable amount of time" is

provided "to accommodate the adjustment."

     The Patrol Deputies failed to show at trial that the

"force flexing" scheme violated this prohibition.   The Patrol

Deputies failed to present sufficient evidence that the "force

flexing" scheme, as a general matter, involved unreasonable

amounts of time for a Patrol Deputy to accommodate to a work


                                 22
hours adjustment.   And the Patrol Deputies recounted only one

specific instance of the "force flexing" scheme, when Deputy

Anthony David Cooper was told upon arriving at work that he

would "have to go home two hours after leaving roll call."    The

circuit court did not err in finding that a two hour notice of

being sent home early, although perhaps frustrating and

inconvenient for the employee, is not a breach of contract by

constituting an unreasonable amount of time for that employee

to "accommodate" the truncated work shift.

     Section 4.2.03 of the Human Resources Handbook, titled

"Flexible Scheduling," reads:

     (A) The County supports flexible scheduling
     arrangements when they can be accommodated as long as
     sufficient staff are available to meet service needs.
     Flexible scheduling of work hours is arranged between
     an employee and supervisor with the Department Head's
     approval[,] providing that:

     (1) employees continue to work their authorized number
     of hours during their normal pay workweek (Thursday
     through Wednesday);

     (2) each separate work period is structured below FLSA
     overtime levels; and

     (3) all of the department or program's business hours
     are covered adequately and the provision of services
     to the public is not adversely affected.

In relevant part, this provision allows flexible scheduling of

work hours when "arranged" between the employee and supervisor

and with the "approval" of the department head.



                                23
     The Patrol Deputies failed to show at trial that the

"force flexing" scheme did not satisfy these requirements.

Testimony established that the "force flexing" scheme involved

a Patrol Deputy being told by his supervisor that his schedule

was going to be shortened, and that such flexing of hours was

done with the Sheriff's approval, who was the department head.

Although such scheduling was mandatory, whereby a Patrol Deputy

could not opt out of the altered work hours, the flexed

schedule was nonetheless "arranged" between the Patrol Deputy

and his supervisor and done with the "approval" of the Sheriff.

     We hold that the Human Resources Handbook did not prohibit

the Sheriff's Office from altering the Patrol Deputies' work

schedules in the manner testified to at trial.   The "force

flexing" scheme did not violate the Patrol Deputies'

contractual employment rights.

D.   Damages for the Sheriff's Office's Violations of the Act

     While preserving the sovereign immunity of the

Commonwealth and any agency as defined in Code § 8.01-195.2,

the General Assembly created a right of action for a law-

enforcement employee against "an employer who violates [the

Act]."   Code §§ 9.1-704(A); 9.1-706.   If successful, the law-

enforcement employee is entitled to "an amount of double the

amount of the unpaid compensation due," unless "the employer

can prove that his violation was in good faith," in which case

                                 24
the employer "shall be liable only for the amount of the unpaid

compensation plus interest at the rate of eight percent per

year, commencing on the date the compensation was due to the

employee."   Code § 9.1-704(A).    If the law-enforcement employee

prevails, he is also entitled to "attorneys' fees and costs to

be paid by the employer."   Code § 9.1-704(B).      Finally, a law-

enforcement employee can recover unpaid compensation only for

the two years prior to bringing suit, unless the employee can

prove that "the violation [of the Act] is willful," in which

case the employee can recover unpaid compensation for the three

years prior to bringing suit.     Code § 9.1-705.

     On appeal, the parties dispute the amount of damages the

Patrol Deputies should be awarded pursuant to the Sheriff's

Office's violations of the Act.     These arguments are premature.

With respect to the Patrol Deputies, the circuit court ruled

only on the Sheriff's Office's liability.     Holding the

Sheriff's Office not liable, the circuit court necessarily did

not address damages, which is an issue logically and legally

distinct from liability.    See Ford Motor Co. v. Bartholomew,

224 Va. 421, 434, 297 S.E.2d 675, 681 (1982).       Because "we are

a court of review, not of first view," the lower court must

rule on this outstanding issue before we address the point.

Cutter v. Wilkinson, 544 U.S. 709, 718 n.7 (2005); see Rule

5:25; see, e.g., Virginia Marine, 287 Va. at 390, 757 S.E.2d at

                                  25
11.   We will therefore remand this case to the circuit court

for a disposition expressly resolving the outstanding issue of

the Patrol Deputies' damages.   Ash v. All Star Lawn & Pest

Control, Inc., 256 Va. 520, 526, 506 S.E.2d 540, 543 (1998).

      In light of the parties' arguments before us, we make

clear that it is unnecessary to mandate a particular form of

proceedings on remand.   Although we will order a new trial on

damages when the outstanding issue of damages remains to be

decided by a jury, see, e.g., Stubbs v. Parker, 169 Va. 676,

683, 192 S.E. 820, 822 (1938), we find no need for such action

when, as here, the plaintiffs waived their right to a jury and

evidence was presented to the court during a bench trial.     A

circuit court, having heard evidence pertaining to damages

while sitting as fact finder, can exercise its discretion to

determine whether additional evidence is necessary in order to

make a proper "determination of damages." 7   Lower Chesapeake

Assocs. v. Valley Forge Ins. Co., 260 Va. 77, 81-82, 89, 532

      7
       Because the fact finder's ability to competently award
damages has not been called into question, we need not decide
whether our cases in which we remanded an appeal for a new jury
trial on damages compels us to remand for a new bench trial on
damages. See, e.g., Velocity Express Mid-Atlantic, Inc. v.
Hugen, 266 Va. 188, 203, 585 S.E.2d 557, 566 (2003) (new trial
on damages when an assigned error pertained to an aspect of the
trial which prejudiced only the damages calculation); Spainhour
v. B. Aubrey Huffman & Assocs., Ltd., 237 Va. 340, 345-47, 377
S.E.2d 615, 619-20 (1989) (new trial on damages when the
circuit court's error precluded the prejudiced party from
presenting evidence pertaining to damages).

                                26
S.E.2d 325, 328, 332 (2000); see Yarbrough v. Commonwealth, 258
Va. 347, 361, 519 S.E.2d 602, 608 (1999) (recognizing that a

circuit court has "inherent [judicial] authority to administer

cases on its docket").   As the nature of the proceedings on

remand is compelled neither by statute, see, e.g., PS Business

Parks, 287 Va. at 420-22, 758 S.E.2d at 513-14, nor by our

holding on appeal, we leave to the circuit court's sound

discretion to take appropriate action to ensure that it is best

able to resolve the outstanding issue of damages while sitting

as fact finder.

                         III. Conclusion

     For the aforementioned reasons, we hold that the "debiting

leave" scheme and "exchange hours" scheme violated the Act.    We

further hold that the "force flexing" scheme neither violated

the Act nor violated the Patrol Deputies' contractual

employment rights.   We will reverse the circuit court's

judgment to the extent it held otherwise, and remand the case

back to that court for further proceedings in accordance with

this opinion.

                                                Affirmed in part,
                                                reversed in part,
                                                and remanded.




                                27